


Exhibit 10.12

 

2008 VALMONT EXECUTIVE INCENTIVE PLAN

 

1.                                      PURPOSE. The principal purpose of the
Valmont Industries, Inc. Executive Incentive Plan (the “Plan”) is to provide
incentives to executive officers and other senior management officers of Valmont
Industries, Inc. (“Valmont”) who have significant responsibility for the success
and growth of Valmont and to assist Valmont in attracting, motivating and
retaining executive officers and other senior management officers on a
competitive basis.

 

2.                                      ADMINISTRATION OF THE PLAN. The Plan
shall be administered by the Compensation Committee of the Board of Directors
(the “Committee”). The Committee shall have the sole discretion to interpret the
Plan; approve a pre-established objective performance measure or measures
annually; certify the level to which each performance measure was attained prior
to any payment under the Plan; approve the amount of awards made under the Plan;
and determine who shall receive any payment under the Plan.

 

The Committee shall have full power and authority to administer and interpret
the Plan and to adopt such rules, regulations and guidelines for the
administration of the Plan and for the conduct of its business as the Committee
deems necessary or advisable. The Committee’s interpretations of the Plan, and
all actions taken and determinations made by the Committee pursuant to the
powers vested in it hereunder, shall be conclusive and binding on all parties
concerned, including Valmont, its stockholders and any person receiving an award
under the Plan.

 

3.                                      ELIGIBILITY. Executive officers and
other senior management officers of Valmont shall be eligible to receive awards
under the Plan. Such participants include the Chief Executive Officer, other
executive officers and senior management officers and any persons performing
similar duties in the future. The Committee shall designate the executive
officers and other senior management officers who will participate in the Plan
each year.

 

4.                                      AWARDS. The Committee shall establish
annual and/or long-term incentive award targets for participants. If an
individual becomes an executive officer or senior management officer during the
year, such individual may be granted eligibility for an incentive award for that
year upon such individual assuming such position; provided, if such person is a
covered employee under Section 162(m) of the Internal Revenue Code, the
eligibility of such person shall be conditioned on compliance with
Section 162(m) for tax deductibility of the award.

 

The Committee shall also establish annual and/or long-term performance targets
which must be achieved in order for an award to be earned under the Plan. Such
targets, which may be calculated on an absolute or relative basis, shall be
based on stock price, earnings, earnings per share, growth in earnings per
share, total shareholder return, achievement of annual operating profit plans,
operating income performance, return on equity performance, return on capital,
sales growth, expense or working capital targets, margin improvement, or any of
the foregoing before the effect of acquisitions, divestitures, accounting
charges, or other nonrecurring expenses, all as determined by the Committee. The
specific performance targets for each participant shall be established in
writing by the Committee within ninety days after the commencement of the fiscal
year (or within such other time period as may be required by Section 162(m) of
the Internal Revenue Code) to which the performance target relates. The
performance target shall be established in such a manner that a third party
having knowledge of the relevant facts could determine whether the performance
goal has been met.

 

Awards shall be payable following the completion of the applicable performance
period upon certification by the Committee that Valmont achieved the specified
performance target established for the participant. Awards may be paid in cash
or securities. Grants or awards of stock options, other securities or stock
appreciation rights shall be based on a stock price that is not less than
current fair market value at the time of grant, and shall be subject to the
restrictions and conditions contained in a Valmont stockholder approved Stock
Plan. Notwithstanding the attainment by Valmont of the specified performance
targets, the Committee has the discretion, for each participant, to reduce some
or all of an award that would otherwise be paid. However, in no event may a
participant receive compensation with respect to the Company’s short-term and
long-term incentive plans under the Plan in any fiscal year in excess of
(i) $4,000,000 for cash-based awards under short-term incentive plans,
(ii) $6,000,000 for cash-based awards under long-term incentive plans, and
(iii) 100,000 shares of common stock for incentive plans based on performance
shares, performance-based restricted stock or performance-based restricted stock
units (which shares shall be issued from the Company’s then current Stock Plan
and shall be subject to customary adjustments for

 

--------------------------------------------------------------------------------


 

stock splits and similar transactions as set forth in the Company’s then current
Stock Plan) or the cash equivalent thereof in the event settlement is made based
on the fair market value of such shares.

 

5.                                      MISCELLANEOUS PROVISIONS. Valmont shall
have the right to deduct from all awards hereunder any federal, state, local or
foreign taxes required by law to be withheld with respect to such awards.
Neither the Plan nor any action taken hereunder shall be construed as giving any
employee any right to be retained in the employ of Valmont. The costs and
expenses of administering the Plan shall be borne by Valmont and shall not be
charged to any award or to any participant receiving an award.

 

6.                                      AMENDMENTS AND TERMINATION. The Board
may at any time terminate or from time to time amend the Plan in whole or in
part, but no such action shall adversely affect any rights or obligations with
respect to any awards previously made under the Plan. However, unless the
stockholders of Valmont shall have first approved thereof, no amendment of the
Plan shall be effective which would increase the maximum amount which can be
paid to any one participant under the Plan in any fiscal year, which would
change the performance targets permissible under the Plan for payment of awards,
or which would modify the requirement as to eligibility for participation in the
Plan.

 

2

--------------------------------------------------------------------------------
